DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 16/819,912 (“912 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Mar. 16, 2020 (“912 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 912 Reissue Application is a reissue application of U.S. Patent No. 9,799,276 (“276 Patent”) titled “DISPLAY PANEL AND MOBILE TERMINAL.”   The application for the 276 Patent was filed on Feb. 13, 2017 and assigned by the Office US patent application number 15/431,212 (“212 Application”) and issued on Oct. 24, 2017 with claims 1-18 (“Originally Patented Claims”).
On Sep. 17, 2021, the Office mailed a non-final office action (“2021 Non-final Office Action”).  On Feb. 17, 2022, Applicant filed a response (“Feb 2022 Response”) to the 2021 Non-final Office Action.
On Mar. 28, 2022, the Office mailed a final office action (“Mar 2022 Final Office Action”).  On June 28, 2022, Applicant filed a response (“Jun 2022 Response”) to the Mar 2022 Final Office Action and an RCE.

II. OTHER PROCEEDINGS
This section is the same as that in 2021 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 276 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 276 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as that in 2021 Non-final Office Action.
Based upon a review of the instant reissue application and 276 Patent, the Examiner finds that the instant reissue application is reissue of the 276 Patent which is continuation of application  No. 15/047,275, filed on Feb.  18,  2016, now Pat. No. 9,607,567, which is a continuation of application No. 14/720,200, filed on May 22, 2015, now Pat. No. 9,305,505.
The instant reissue application claims the following foreign priority:
 Mar. 2, 2015 (KR)  ........................ 10-2015-0028947.
The foreign priority document is in the file of application 14/720,200.  However no English translation of the priority document is in the file.
Because the effective filing date of the instant application is on or after March 16, 2013, the present application is being examined under the AIA  first to file provisions. 

IV. JUN 2022 RESPONSE AND CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
The Jun 2022 Response contained, among other things, “REMARKS” (“Jun 2022 Remarks”) and “AMENDMENTS TO THE CLAIMS” (“Jun 2022 Claim Amendment”), which amended claims 19, 21, 22, 24, 36 and 38.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 19-42 are currently pending (“Pending Claims”).
Claims 19-42 are currently examined (“Examined Claims”).
	Regarding the Examined Claims and as a result of this Office action:
Claims 19-42 are rejected.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.


B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Controller: A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer. Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998, describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
	Configuration “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.


C.  	35 U.S.C. § 112(f)
The following is a quotation of 112(f):
(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph (“§ 112(f)”). See MPEP § 2181 et seq.  To invoke § 112(f), a claimed phrase must meet the three-prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 I.  The following phrases will be first identified and then analyzed using the 3 Prong Analysis to determine if the claimed phrases invoke § 112(f).  If a phrase invokes § 112(f), the corresponding structure will also be determined.   When structure corresponds to a general computer performing functions, the algorithm of achieving the function is part of the structure.  

1.  	Functional Phrase #1

a controller configured to control the display unit, the controller configured to output information, the controller configured to control a status bar to be displayed at the second area of the display unit.

	--“Functional Phrase #1” or “FP #1” – From claim 19.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “controller,” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112(f), the Examiner must not only consider the introductory phrase “controller,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in  the 912 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that FP#1 denotes a particular structure.
Third, the Examiner finds that “controller” is structure.  However the claimed “controller” as set forth in FP#1 has a particular arrangement or configuration (i.e. it is “configured to” perform functions). In light of the claimed ‘configuration,’ the Examiner concludes that the claimed “controller” is not a generic controller but a particular controller requiring special programming that cannot be achieved by a generic or a general controller.
In light of the above, the Examiner concludes that the phrase “controller is configured to …” is a generic placeholder.  Because “controller” is merely a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).




ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is “to control the display panel, to output information,  and to control a status bar to be displayed at the second area of the display unit.”--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 912 Reissue application contradicts the plain language as set forth in the Function of FP#1, Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)

Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that Functional Phrase #1 invokes § 112(f).

iv. 	Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
 Based upon a review of the 912 Reissue Application itself, the Examiner concludes that the structure of the controller is a processor performing functions including driving liquid crystal panel (col. 4, line 64-col. 5, line 10, the 276 Patent).  The 276 Patent discloses “the second area 202 may be an area displaying a status bar for displaying a status of the mobile terminal.” (col. 6, lines 63-65 of the 276 Patent).  The algorithm to display a status bar is described in col. 13, lines 16-47 in the 276 Patent and the structure of the controller includes the circuit of Figs. 4 and 5.  That is, the second area of liquid crystal panel is driven by the controller to display status bar independently with the first area.

2.  	Functional Phrase #2

the display unit including an organic light emitting diode display device defining a camera module receiving portion in the second area; a controller configured to output information on the display unit and to display a status bar at the second area of the display unit

	--“Functional Phrase #2” or “FP #2” – From claim 36.

i-iii.	3 Prong Analysis:  Invocation Prong (A)-(C)
Similar analysis performed for FP#1 is also performed for FP#2.  The Examiner concludes that FP#2 also invoke §112 (f).

iv. 	Corresponding Structure or Materials
Based upon a review of the 912 Reissue Application itself, the Examiner concludes that the structure of the controller is a processor performing functions including driving liquid crystal panel (col. 4, line 64-col. 5, line 10, the 276 Patent).  The 276 Patent discloses “the second area 202 may be an area displaying a status bar for displaying a status of the mobile terminal.” (col. 6, lines 63-65 of the 276 Patent).  The algorithm to display a status bar is described in col. 13, lines 16-47 in the 276 Patent and the structure of the controller includes the circuit of Figs. 4 and 5.  That is, the second area of liquid crystal panel is driven by the controller to display status bar independently with the first area.   However because the structure of the controller is directed to drive a liquid crystal panel instead of a display implemented by OLED and there is no sufficient description of the structure of the controller for driving OLED, rejection under § 112 (b) is advanced.  Further, the structure of the backlight IC 186 (and 186’) is not sufficiently disclosed. It is not clear whether it is a prior art microchip or it is a chip invented by Applicant.  If it is invented by Applicant, the spec does not appear to adequately describe all of the inputs and outputs of the chip.

	2.  	Dependent claims

	Based on similar analysis as FP#1, controller in dependent claims 20-24, 26, 38, 41 and 42 also invoke § 112(f) and the corresponding structure is described below respectively.
Claim 20. The mobile terminal of claim 19, wherein the controller is configured to control the status bar such that the status bar includes an icon indicating at least one of a remaining amount of battery, presence of new messages, a communication status, presence of WIFI access, or presence of Bluetooth connection (FP#3) – the structure or algorithm is described in col. 12, lines 51-59 of the 276 Patent which includes the algorithm of display such a status bar in a mobile wireless unit which is known in the art at the time the invention was effectively filed.  
Claim 21. The mobile terminal of claim 19, wherein the controller is configured to cause the status bar to indicate presence of a new event (FP#4)–  the structure or algorithm is described in col. 7, lines 1-2 of the 276 Patent which includes the algorithm of display a new event which is known in the art.  
Claim 22. The mobile terminal of claim 19, wherein the controller is configured to change information output in the second area according to a generated event (FP#5)– algorithm described in col. 12, line 59-col. 13, line 3.  
Claims 24 and 38. The mobile terminal of claim 19 or claim 36, wherein the controller is configured to control the first area to implement a function corresponding to an icon displayed on the status bar (FP#6) – algorithm described in col. 12, line 59-col. 13, line 3.
Claim 26.  The mobile terminal of claim 19, wherein the controller is configured to control the second area of the display panel to be in an ON state irrespective of an ON/OFF state of the first area (FP#7)- described in col. 6, line 62-col. 7, line 2 and col. 13, lines 16-38.
Claim 27 and claim 39. The mobile terminal of claim 19 or claim 36, wherein the display panel or unit is configured to output information only in the second area in a third mode (FP#8) – the structure or algorithm is described in col. 6, line 62-col. 7, line 2 and col. 13, lines 16-24, lines 34-52, col. 14, lines 11-20, Figs. 1B, 2, 3a, 3b, 7a-7c, 8-9 of the 276 Patent.  
Claims 41 and 42.  The mobile terminal of claim 36 and claim19, wherein the controller is further configured to control the display panel/unit to output information on both the first area and the second area in a first mode and to control the display panel to output information on only the first area in a second mode (FP#9) – the structure or algorithm is described in col. 6, line 62-col. 7, line 2 and col. 13, lines 16-24, col. 13, line 32-col. 14, line 31 and Figs. 1B, 2, 3a, 3b, 7a-7c, 8 and 9 of the 276 Patent  
The controller FP#1 in claims 19 and  the controller FP#2 in claim 36 in dependent claims of claims 19 and 36 also invoke § 112(f) based on similar analysis to that for FP#1 and FP#2.

3.	How To Prevent a Claimed Functional Phrase From Invoking § 112(f)
If Applicant does not intend a particular claimed functional phrase to invoke § 112(f), Applicant may amend the particular claimed functional phrase so that the phrase will no longer invoke § 112(f).
Alternatively, if Applicant does not desire to amend the particular claimed functional phrase but nevertheless still desires or intends the particular claimed functional phrase to not invoke § 112(f) because the particular claimed functional phrase has e.g. a structural meaning known to a person of ordinary skill in this particular art, Applicant must, in their next appropriately filed response:
i.	Expressly state on the record the particular claimed functional phrase has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent); and
ii.	Expressly state on the record what constitutes the precise claimed structure (i.e. whatever it is) within the particular claimed functional phrase in order to comply with § 112(b).  If not readily apparent, Applicant should refer to some evidence of record (e.g. a prior art U.S. patent) to demonstrate what constitutes the precise claimed structure; and
iii.	Expressly state that the precise claimed structure (from the paragraph immediately above) can perform the entire claimed function associated with the particular claimed functional phrase along with some supporting rationale indicating why a person of ordinary skill in this particular art could come to this conclusion.  This is needed in order for the Examiner to conclude that the particular claimed functional phrase does not meet Invocation Prong (C) of the 3 Prong Analysis and thus does not invoke § 112(f).
Applicant is reminded that should Applicant either amend a particular claimed functional phrase or successfully argue (for any reason) that a particular claimed functional phrase does not invoke § 112(f), elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

VII. CLAIM REJECTIONS - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36-41 are rejected under 35 U.S.C. 112(a) (“§ 112(a)”) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claim 36 recites, among other things:
… the display unit including an organic light emitting diode display device defining a camera module receiving portion in the second area; a controller configured to output information on the display unit and to display a status bar at the second area of the display unit; 
	The description in the 276 Patent discloses:

The display unit 151 outputs information processed in the mobile terminal 100. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof.

	-col. 6, lines 20-27, the 276 Patent.
	However, the above section is the only section mention about an organic light emitting diode.  Even with the amendment to the specification changing “an organic light emitting diode” to “an organic light emitting diode display” in the Feb 2022 Response,  there is no disclosure of controller that is configured to control a status bar when the display unit is an OLED display.  In the specification, only the embodiment of LCD display with the controller as recited is described in the specification of the 276 Patent.  For example, the 276 Patent discloses:
Next, FIG. 2 is an exploded perspective illustrating a display panel 200 according to an embodiment of the present disclosure. Referring to FIG. 2, the display panel 200 may include a liquid crystal panel 210 and a backlight unit 220. The backlight unit 220 is configured to emit light provided from light sources 227 and 228 forwardly to a front surface of the display panel 200 uniformly. The backlight unit 220 includes light sources 227 and 228, a light guide plate 225, polarizing plate (prism sheets) 221, 222, a diffusion plate 223 and a reflector 226.

-col. 9, lines 29-38 of the 276 Patent.

In other words, only the LCD embodiment is described in the 276 Patent. Because there is insufficient description for other embodiments including the organic light emitting diode display, this § 112(a) written description rejection is set forth and maintained.
Dependent claims of claim 36, i.e., claims 37-41, are also rejected.  

VIII. CLAIM REJECTIONS - 35 USC § 251
A.	New Matter
Claims 36-41 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Independent claim 36 recites, among other things:
… the display unit including an organic light emitting diode display device defining a camera module receiving portion in the second area; a controller configured to output information on the display unit and to display a status bar at the second area of the display unit; 
	The description in the 276 Patent discloses:

The display unit 151 outputs information processed in the mobile terminal 100. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof.

	-col. 6, lines 20-27, the 276 Patent.
	However, the above section is the only section mention about an organic light emitting diode.  Even with the amendment to the specification changing “an organic light emitting diode” to “an organic light emitting diode display” in the Feb 2022 Response,  there is no disclosure of controller that is configured to control a status bar when the display unit is an OLED display.  In the specification, only the embodiment of LCD display with the controller as recited is described in the specification of the 276 Patent.  For example, the 276 Patent discloses:
Next, FIG. 2 is an exploded perspective illustrating a display panel 200 according to an embodiment of the present disclosure. Referring to FIG. 2, the display panel 200 may include a liquid crystal panel 210 and a backlight unit 220. The backlight unit 220 is configured to emit light provided from light sources 227 and 228 forwardly to a front surface of the display panel 200 uniformly. The backlight unit 220 includes light sources 227 and 228, a light guide plate 225, polarizing plate (prism sheets) 221, 222, a diffusion plate 223 and a reflector 226.

-col. 9, lines 29-38 of the 276 Patent.

In other words, only the LCD embodiment is described in the 276 Patent. Because there is insufficient description for other embodiments including the organic light emitting diode display, this § 112(a) written description rejection is set forth and maintained.
Dependent claims of claim 36, i.e., claims 37-41, are also rejected.  

IX.  CLAIM REJECTIONS - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 36-41 are rejected under 35 U.S.C. § 112(b) (“§ 112(b)”), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.	Indefinite Structure for Claims That Invoke § 112(f)
Claim limitation “controller configured to…,” i.e., FP#2, in claims 36-41 invoke § 112(f).  However, the original specification fails to clearly link or associate the claimed function to some corresponding structure. Additionally, the Examiner cannot locate the appropriate corresponding structure in the original specification that performs the entire claimed function.  Therefore the claims are indefinite and are rejected under § 112(b).  Further, the structure of the backlight IC 186 (and 186’) is not sufficiently disclosed. It is not clear whether it is a prior art microchip or it is a chip invented by Applicant.  If it is invented by Applicant, the spec does not appear to adequately describe all of the inputs and outputs or the structure of the chip.

X. DOUBLE PATENTING
	Note: because the removal of “including an organic light emitting diode display device” in claim 19, claims 19-35 and 42 are directed to a generic species including the species of liquid crystal panel as the display unit.  Therefore the following double patenting rejection is advanced.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-35 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-29, 33-37, 40 and 43 of U.S. Patent No. RE49,084 (“the ‘084 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because 
i.	Claims 19-35 and 42 of the instant application and claims 19-29, 33, 34, 35, 36, 37, 40 and 43 of the ‘084 patent recite common subject matter, respectively.
ii.	Whereby claims 19-35 and 42, which recite the open ended transitional phrase “comprising”, do not preclude the additional elements recited by claims 19-29, 33-37, 40 and 43  of the ‘084 patent, and
iii.	Whereby the elements of claims 19-35 and 42 are fully anticipated by patent claims 19-29, 33-37, 40 and 43 of the ‘084 patent, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

XI. CLAIMS ALLOWABLE OVER THE PRIOR ART
Claims 19-42 are not rejected over the prior art on the record based on the following reasons:
FP#1 in claim 19 and FP#2 in claim 36 invoke § 112(f).  Jung (US Patent Pub 2014/0237367) teaches a wireless mobile unit that display a status bar.  The prior art including Jung does not disclose the controller in FP#1 that invokes §112 (f) with the corresponding algorithm/structure described in col. 13, lines 16-47 and Figs. 4 and 5 of the 276 Patent.  Jung also does not disclose the display unit including an organic light emitting diode display device defining a dent in the second area, a camera module arranged in the dent and the controller invoking § 112(f) that displays status bar independently with the main or first area by driving two areas independently with the corresponding algorithm/structure described in col. 13, lines 16-47 and Figs. 4 and 5 of the 276 Patent (however the structure and algorithm are for a different embodiment, see rejection under 35 USC § 112(a) and § 112(b) above).  

XII. RESPONSE TO ARGUMENTS
A.	35 USC § 112(f) 
	Applicant argues “in the context that the terms are used in the specification and claims, a person of ordinary skill would not have necessarily understood the terms listed by the Office Action (such as “controller”) to be generic or lacking in structure …” (Jun 2022 Remarks, p. 6, Feb 2022 Remarks, p. 7).  
	Applicant’s arguments are not persuasive.
	First, when considering whether a term is invoking § 112(f), the specification is not read in the claims.  
	Second, “controller” is a generic placeholder because it only claimed functionally, i.e., in terms of what it does rather than what it is.
	Third, the controller lacks sufficient structure for performing the entirety of the claimed functions. It appears the controller must use ‘special programming’ to execute the function of displaying a status bar at a second area of the display when the display unit is OLED.  If an off-the-shelf “controller” were capable of performing the entire claimed functions, then the same off-the-shelf controller (i.e. prior art controller) would anticipate the claimed controller.  In other words, if the controller is a generic controller and does not invoke § 112(f), then a generic controller known in the art can be used to reject the claims over the prior.
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
Fourth, in the section of Williamson v. Citrix Online, LLC, 792 F.3d 1339, 115 USPQ2d 1105 (Fed. Cir. 2015) opinion designated as en banc,2 and with respect to claim terms that do not recite the word “means,” Williamson held:
When a claim term lacks the word “means,” the presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.” Watts [v. XL Sys., Inc.], 232 F.3d [877] at 880.

Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (emphasis added; bracketed numbering added).3  Moreover, Applicant’s attention is drawn to the “or else” in the quotation from Williamson in the excerpt quoted above.  Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112(f) is not invoked. To be clear, the Examiner is relying on the second Williamson invocation test “Williamson Invocation Test 2” or “WIT-2”), i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (citations and quotations omitted).  The next step in the analysis is to apply WIT-2 to functional phrase FP#1.
In summary, to not invoke § 112(f) for a claim drawn to software performed on a computer hardware processor, there must be some manifestation of the algorithm in the claim.  In other words, if for example, the functional phrases recite sufficient structure for performing the claimed function, (including sufficient algorithms for performing the entire functions of the functional phrases) then the functional phrase does not invoke § 112(f) because the algorithm is manifested in the claim.  See MPEP § 2181 citation to quotation to Williamson noted above.  However, FP#1 do not recite sufficient structure for performing the entire claimed function.  For example, the algorithms for performing the entire function of FP#1 are not sufficiently recited. Therefore FP#1 in claims 19 and 36 still invoke § 112(f), so are the other functional phrases that invoke § 112(f) by the analysis above.  

D.	Rejection under 35 USC § 112(a)
	Applicant indicated that the language “an organic light emitting diode display device” has been removed from claim 36 (Jun 2022 Remarks, p. 7).  
	However, the language “an organic light emitting diode display device” has not been removed from claim 36 and therefore the rejection for claims 36-41 is maintained.	

E.	35 USC § § 112(b)
	Applicant indicates that “an organic light emitting diode display device” has been removed from claim 36 (Jun 2022 Remarks, p. 7). 
However, the language “an organic light emitting diode display device” has not been removed from claim 36 and therefore the rejection for claims 36-41 is maintained.	

XIII. CONCLUSION
A.	AIA  35 U.S.C. §§ 102 and 103 Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 or 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 or 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992








Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                       
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 276 Patent, or in the prior art
        2 “Part II.C.1. of this opinion has been considered by an en banc court ....” Williamson, 792 F.3d at 1347 n3, 115 USPQ2d at 1110, n3.
        3 See also MPEP § 2181 I. quoting a very similar Williamson statement.